Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 18, 2014

                                      No. 04-14-00735-CV

                                      Brian C. SIMCOE,
                                           Appellant

                                                v.

                      Thomas CHRISTOPHER and Catrina Christopher,
                                     Appellees

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-15519
                     Honorable Barbara Hanson Nellermoe, Judge Presiding


                                         ORDER
Sitting:       Karen Angelini, Justice
               Sandee Bryan Marion, Justice
               Marialyn Barnard, Justice

        On November 26, 2014, we issued an opinion dismissing this appeal for lack of
jurisdiction. On December 1, 2014, the appellant, Brian C. Simcoe, filed a motion for
reconsideration and reinstatement of his appeal. See TEX. R. APP. P. 49.2. The Court requests that
the appellees, Thomas Christopher and Catrina Christopher, file a response to this motion on or
before January 16, 2014.

                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court